We reject the defendant’s request that we reconsider a prior decision and order of this Court dated April 24, 2007, which reversed so much of an order of the Supreme Court as granted that branch of the defendant’s omnibus motion which was to suppress physical evidence (see People v Oliver, 39 AD3d 880 [2007]). There was no showing that the decision and order was based on manifest error, or that exceptional circumstances warrant departure from the doctrine of the law of the case (see People v Scalercio, 10 AD3d 697 [2004]; People v O’Hara, 274 AD2d 486 [2000], affd 96 NY2d 378 [2001]; People v Quinones, 254 AD2d 308, 309 [1998]; People v Jacobs, 220 AD2d 617 [1995]; People v Williams, 188 AD2d 573 [1992]; People v Barnes, 155 AD2d 468 [1989]). Covello, J.P, Hall, Lott and Cohen, JJ., concur.